Citation Nr: 1609846	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested by worse than Level X in the right ear, and Level X in the left ear.

2.  Service connection is in effect for bilateral hearing loss rated as 80 percent disabling since May 18, 2010; tinnitus rated as 10 percent disabling since May 18, 2010; and, adjustment disorder with depressed mood associated with bilateral hearing loss, rated as 30 percent disabling since January 12, 2012.  The Veteran is in receipt of a combined rating of 80 percent since May 18, 2010, and of 90 percent since January 12, 2012.  The Veteran retired from railroad work in 1986, and is not shown to have retired due to disability.

3.  The Veteran's service-connected disabilities were not so severe as to prevent him from engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107; 38 C.F.R. §§ 3.304, 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Regarding the claims for higher ratings, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate his claims.  As recently as January 2014 the Veteran was provided a VA audiological examination, and this, along with the March 2012 VA psychological examination discussed the disabilities occupational and social effects.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of this appeal.  

There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Therefore, the case is ready for adjudication as to the issues decided herein.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The entire time period is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2015).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2015).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

VA audiology testing is normally evaluated by air conduction tests, and for both audiograms discussed below the examiners indicated that air conduction testing was better than bone conduction testing to evaluate the Veteran's hearing loss.  

A July 2010 VA audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
85
95
105
105
97.5
LEFT
80
100
105
105
97.5

Maryland CNC test results revealed puretone thresholds of 100 percent in each ear.  There was profound sensorineural hearing loss in each ear.  The occupational effect was considered minimal because the Veteran was retired.  The Veteran had significant daily effects in that it was difficult to converse with background noise present.

A January 2014 VA audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
55
70
70
60
LEFT
55
60
70
80
66.25

Speech discrimination scores were of 76 percent in each ear according to the Maryland CNC.  The Veteran reported that his hearing loss impacted his daily life by making it difficult for him to hear conversations.  

Applying the values of the July 2010 or January 2014 audiological examinations to the rating criteria results in a numeric designation of Level IV in the right ear, and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating. 

As the Veteran's pure tone threshold at each of the four specified frequencies was 55 decibels or higher for both ears in July 2010, the 38 C.F.R. § 4.86(a) provision can be applied.  Applying the findings to Table VIA results in Level X hearing loss in the right ear, and Level X hearing loss in the left ear.  Where hearing loss is Level X in both ears, a 80 percent rating is assigned under Table VII. 

As the Veteran's pure tone threshold at each of the four specified frequencies was 55 decibels or higher for the left ear in 2014, the 38 C.F.R. § 4.86(a) provision can be applied to that ear.  Applying the findings to Table VIA results in Level V hearing loss in the left ear.  Applying the level IV hearing loss of the right ear and the level V hearing loss of the left ear, results in a 10 percent rating assigned under Table VII. 

Even considering modified CNC testing from January 2014 that resulted in scores of 85 in the right ear and 90 in the left ear, no rating greater than that assigned is available.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Here, the audiometric findings show that the Veteran's bilateral hearing loss at no time warranted an evaluation higher than 80 percent.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a rating in excess of 80 percent for bilateral hearing loss.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Staged ratings are not appropriate under the circumstances.

Extraschedular Consideration

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture-to include symptoms such as difficulty hearing in crowds- is not so unusual or exceptional in nature as to render his schedular rating inadequate. 

The service-connected bilateral hearing loss has been evaluated under the applicable criteria that specifically contemplates the level of occupational impairment caused by this level of disability.  Thus, referral for extraschedular consideration in not indicated.

TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran has met the criteria of a single service-connected disability ratable at 60 percent or more, as he has been rated at least 80 percent for bilateral hearing loss for the entire appeal period.

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

As noted above, the schedular criteria for TDIU have been met throughout the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected bilateral hearing loss is rated as 80 percent disabling; tinnitus is rated as 10 percent disabling, and adjustment disorder with depressed mood is rated as 30 percent disabling, for a combined disability rating of 80 percent effective May 18, 2010, and 90 percent effective January 12, 2012.  

On his May2011 application for TDIU, the Veteran reported that he retired from his work of 40 years as a locomotive engineer in 1986, and that he did not attempt to obtain other employment since retiring.  The Veteran also reported that he did not leave his employment due to a disability.  The Veteran had a sixth grade level of education.

The July 2010 and January 2014 audiological examiners have discussed the Veteran's bilateral hearing loss and tinnitus, and indicated that it effected him in causing difficulty hearing when the background was not quiet or he was in a crowd, or talking to more than one or two people at a time.  

The March 2012 VA mental health examiner observed that the Veteran's mental health symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran denied having had any significant problems getting along with coworkers.

The July 2010, March 2012, and January 2014 VA examination reports constitute probative evidence that weighs against entitlement to TDIU.  The examinations were conducted by VA doctors who examined the Veteran and clearly noted the limitations that result from his service-connected disabilities.  

Neither the lay or medical evidence establishes that the Veteran retired to avoid imminent termination or that his service-connected disabilities otherwise prevent him from securing and/or maintaining substantially gainful employment.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied.  See 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 80 percent for bilateral hearing loss is denied.

Entitlement to a total rating for individual unemployability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


